Mr. Justice Wall delivered the opinion of the Court. The appellee recovered a judgment against appellant as administrator, upon the promise of the deceased to pay the appellee the sum of $250 for the alleged consideration of dismissing certain legal proceedings, and to settle all further litigation between the parties in regard to the subject-matter in dispute. The sole question is as to the validity of the consideration for the promise. Sarah Alwood was the owner of 640 acres of land which she conveyed to her sister, Esther Phillips. The latter afterward died, leaving a will, by which she devised a part of this land to Wm. D. Lawrence, the appellant’s intestate. The appellee, who was a relative of these sisters, caused proceedings to be instituted to appoint a conservator for Miss Alwood, on the ground of her alleged mental incapacity to manage her business affairs, and was threatening to attack the conveyance made by her to her sister. He also claimed that these women were each indebted to him for services rendered in taking care of them and in looking after their affairs. To procure a dismissal of. the proceedings commenced and of those threatened, and thus to settle further litigation which might result in depriving him of the land devised to him by the will of Esther Phillips, Lawrence promised to pay appellee the sum herein recovered. As a relative of Sarah Alwood, the appellee had a right to institute the proceedings for a conservator. If he was also her creditor, he had a right in that capacity. As a near relative he had a strong incentive - to set aside the conveyance to Mrs. Phillips if it could be done. When he waived these rights and agreed to make no further trouble and to interfere no further with the position of Lawrence as a devisee, he did nothing contrary to public policy: It may be assumed that he acted in good faith and was not guilty of a mere pretense to extort money from the devisee. It is not material to determine whether there was a valid legal claim, for a compromise of doubtful and conflicting claims is a sufficient consideration for a promise voluntarily made and not induced by fraud. We find no occasion to interfere, and the judgment will be affirmed.